Case
 Case 2:20-cv-04447-SK Document 21 Filed 04/12/21 Page 1 of 1 Page ID #:1146



  1 ANDREW T. KOENIG, State Bar No. 158431
    Attorney at Law
  2 93 S. Chestnut Street, Suite 208
    Ventura, California 93001
  3 Telephone: (805) 653-7937
    Facsimile: (805) 653-7225
  4 E-Mail: andrewtkoenig@hotmail.com
  5   Attorney for Plaintiff Maria Guadalupe Corral
  6
  7
  8                          UNITED STATES DISTRICT COURT
                            CENTRAL DISTRICT OF CALIFORNIA
  9                                WESTERN DIVISION
 10
      MARIA GUADALUPE CORRAL,                 ) CASE NO. CV 20–04447-SK
 11                                           )
                                              )
 12            Plaintiff,                     ) ORDER
                                              ) AWARDING ATTORNEY’S
 13                v.                         ) FEES AND COSTS PURSUANT
                                              ) TO THE EQUAL ACCESS TO
 14                                           ) JUSTICE ACT, 28 U.S.C. § 2412(d)
      ANDREW SAUL,                            )
 15   COMMISSIONER OF SOCIAL                  )
      SECURITY,                               )
 16                                           )
              Defendant.                      )
 17                                           )
 18   ////
 19          Based upon the parties’ Stipulation for Award of EAJA Fees (“Stipulation”),
 20   IT IS ORDERED that Plaintiff is awarded attorney fees under the Equal Access to
 21   Justice Act in the amount of THREE-THOUSAND SIX-HUNDRED NINETY-
 22   EIGHT DOLLARS and FORTY-EIGHT CENTS ($3,698.48), as authorized by 28
 23   U.S.C. § 2412(d), pursuant to 28 U.S.C. § 1920, subject to the terms of the
 24   Stipulation.
 25   Dated: April 12, 2021
 26                              __________________________________________
                                 HON. STEVE KIM
 27                              U.S. MAGISTRATE JUDGE
 28

                                                1
